Citation Nr: 0103852	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-21 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision which denied 
the veteran's claim of service connection for a knee 
disability and denied a claim for a disability rating in 
excess of 10 percent for a lumbosacral strain.  (Language 
used in the April 1994 decision suggested that a 20 percent 
rating had been earlier assigned for the low back disorder, 
but such an action had not previously occurred; the effect 
was to confirm and continue a previously assigned 10 percent 
rating.)  By this same decision, an increased (10 percent) 
rating was granted for post-operative residuals of ingrown 
toenails of the great toes.  In March 2000, the Board denied 
the claim of service connection for a knee disability, denied 
the claim for a higher evaluation for post-operative 
residuals of ingrown toenails of the great toes, and remanded 
the remaining rating issue for further evidentiary 
development.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, another examination.  Specifically, the Board notes 
that the case was previously remanded so that an examiner 
could provide an opinion as to the functional loss 
experienced by the veteran in terms consistent with the 
rating criteria used to evaluate the veteran's disability.  
This was not done.

A VA examination was conducted in October 1999.  However, 
while the veteran's continued complaints of pain and 
discomfort were noted, no opinion was provided on whether the 
veteran's pain caused functional impairment that equated to 
disability as contemplated by the criteria for a 20 or 40 
percent rating under either Diagnostic Code 5292 or 
Diagnostic Code 5295.  38 C.F.R. 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, at the October 1999 examination, the veteran 
complained of daily discomfort in the back with some 
stiffness.  The veteran did not complain of excess fatigue or 
periods of flare-up.  However, he reported that he restricted 
his activities to avoid greater problems with his back.  On 
examination, the veteran walked with a careful, but otherwise 
normal, gait and had a slightly slouched posture, but could 
maintain satisfactory erect posture while sitting.  He had 
minimal tenderness in the paravertebral left and right lower 
lumbar.  Range of motion studies revealed forward flexion to 
80 degrees, extension to 30 degrees, right rotation to 25 
degrees, left rotation to 30 degrees, and bending from the 
waist, both left and right, to 30 degrees.  Otherwise, back 
muscles were symmetrical and nontender; there was no 
tenderness over the vertebral column, and he had both a 
preserved slight dorsal kyphosis and lumbar lordosis.  He 
also had no observable scoliosis and no tenderness directly 
over the vertebral column.  His hips were level.  He had 1+ 
deep tendon reflexes, no sensory deficit, no weakness in the 
lower extremities, good balance, and no positive sensory 
findings.  X-rays of the lumbosacral spine showed mild 
degenerative changes with mild osteophytic spurring.

As stated above, what is curious about the report described 
above is that, although required by the Board's remand, the 
examiner made no attempt to quantify the veteran's pain in 
terms that can be used to apply the pertinent rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2000).  Consequently, the post-remand development was 
unresponsive to the mandate of DeLuca.  The message of DeLuca 
is that, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to problems such as pain or discomfort may be comparable to a 
disability level contemplated by more severe limitation.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  This has not yet been done in this case.

Consequently, in order to complete the development sought in 
the prior remand, and to comply with the requirements now set 
forth in the Veterans Claims Assistance Act of 2000, further 
action by the RO is required.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance); Bernard, supra.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully satisfied.  Such 
development should include, but is not 
limited to, obtaining and associating 
with the record all treatment records 
with the Fayetteville VA medical center 
(VAMC) that have not already been 
obtained and associated with the record.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected 
lumbosacral strain.  The examiner should 
review the entire claims folder and 
provide an opinion as to all symptoms 
attributable to service-connected 
disability.  The examiner should conduct 
complete range of motion studies.  The 
examiner should conduct an evaluation of 
the veteran's lumbar spine that takes 
into account all functional impairment 
such as pain on use, weakness, 
fatigability, abnormal movement, etc.  
Specifically, it should be noted whether 
the functional debility experienced by 
the veteran equates to lumbosacral strain 
with muscle spasm on extreme forward 
bending with loss of lateral spine motion 
in a standing position (Diagnostic Code 
5295); lumbosacral strain with listing of 
the whole spine to opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion (Diagnostic Code 5295); 
and/or either moderate or severe 
limitation of motion (Diagnostic Code 
5292).  DeLuca, supra.  If the veteran is 
examined at a point of maximum 
disability, 

the examiner should affirmatively say so.  
All findings and opinions should be set 
forth in detail and reconciled with all 
other opinions of record, including those 
of the March 1995 and October 1999 VA 
examiners.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


